DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: (Figs. 7-8a; Claim 1-3, 10 and 11) 
First flattening film is not in the recess of the first inorganic film because the adhesive portion fills the entire recess of first inorganic film; no second inorganic film is present

Species B: (Figs. 8b-8c; Claim 1, 2, 4, 10 and 11) 
First flattening film is in the recess of the first inorganic film; no second inorganic film is present

Species C: (Fig. 9-10; Claims 1, 2, 6, 7, 10 and 11) 
First flattening film is not in a recess of the first inorganic film as no recess is present; the second inorganic film is present with a recess such that the adhesive portion only penetrates the first flattening film; a metal film present between the second flattening film and the first inorganic film

Species D: (Fig. 11A-11B, 13A-13C; Claims 1, 2, 5, 6 and 8-11 ) 
First flattening film is not in the recess of first insulating film; the adhesive penetrates the first and second flattening films; the first and second inorganic films have recesses filled with the adhesive that penetrate first and second flattening films; no metal film is present 
Species E: (Fig. 12; Claims 1, 2, 6 and 8-11) 
First flattening film is present in the recess of the first inorganic film; the adhesive penetrates the first and second flattening films; the first and second inorganic films have recesses that penetrate first and second flattening films; no metal film is present 

Examiner’s Note: The Examiner notes that the language of “provided continuously to the recess” in claims 3 and 4 is being interpreted as fully filling the recess unless additional elements are explicitly recited in the claim. This is based upon the word “continuously” and the various embodiments of the Applicant’s invention. It is also based upon the Applicant’s use of, and thus differentiation of “is provided continuously to” (as in claims 3 and 4) versus “is provided in” (as in claims 5 and 6). Should the Examiner’s understanding differ from the Applicant’s intention, the Examiner suggests clarifying the language claim which may help to clarify the Applicant’s intention and/or overcome the restriction requirement. Should the Applicant amend the claims in such a manner that would render the Examiner’s interpretation null, the claims would have to be reconsidered to determine if restriction is still appropriate.

 The species are independent or distinct because:
Between Species A and B: 
i) Species B requires that the first flattening layer and the adhesive layer are present in the recess of the first inorganic film whereas Species A requires that only the adhesive layer is present in the recess of the first inorganic film  

Between Species A and C:
i) Species C requires that the adhesive layer penetrates only the first flattening layer whereas Species A requires that the adhesive layer penetrates both the first and second flattening layer
ii) Species C requires that the second inorganic film is present with a recess, without the first inorganic film having a recess whereas Species A requires that the first inorganic fil is present with a recess, without the second inorganic film being present at all
iii) Species C requires that a metal film is present between the second flattening film and the first inorganic film whereas Species A requires that the metal film is not present 

Between Species A and D
i) Species A requires that the adhesive completely fill the recess of the first inorganic film whereas Species D requires that both the second inorganic film and the adhesive be present in the recess of the first inorganic film  
ii) Species D requires that the second inorganic film is present in the structure whereas Species A requires that no second inorganic film is present 

Between Species A and E
i) Species A requires that the adhesive completely fill the recess of the first inorganic film whereas Species E requires that the second inorganic film, the adhesive film and the first flattening layer be present in the recess of the first inorganic film  
ii) Species E requires that the second inorganic film is present in the structure whereas Species A requires that no second inorganic film is present

Between Species B and C
i) Species C requires that the adhesive layer penetrates only the first flattening layer whereas Species B requires that the adhesive layer penetrates both the first and second flattening layer
ii) Species C requires that the second inorganic film is present with a recess, without the first inorganic film having a recess whereas Species B requires that the first inorganic film is present with a recess, without the second inorganic film being present at all
iii) Species C requires that a metal film is present between the second flattening film and the first inorganic film whereas Species B requires that the metal film is not present 

Between Species B and D
i) Species D requires that the second inorganic film is present in the recess of the first inorganic film and that the adhesive layer is present within a recess of the second inorganic film whereas Species B requires that only the first flattening layer and the adhesive layer are within the recess of the first inorganic film and that no second inorganic film is present  
ii) Species B requires that the first flattening film is present in the recess of the first inorganic film whereas Species D requires that the first flattening film is not present in the recess of the first inorganic film

Between Species B and E
i) Species E requires that the second inorganic film is present in the recess of the first inorganic insulating film whereas Species B requires that only the first flattening film and the adhesive layer are present in the recess of the first inorganic layer

Between Species C and D
i) Species C requires that the adhesive layer only penetrates the first flattening layer whereas Species D requires that the adhesive layer penetrates both the first and second flattening layers
ii) Species C requires that a metal film is present between the second flattening film and the first inorganic film whereas Species D requires that the metal film is not present 

Between Species C and E
i) Species C requires that the adhesive layer only penetrates the first flattening layer whereas Species E requires that the adhesive layer penetrates both the first and second flattening layers
iii) Species C requires that a metal film is present between the second flattening film and the first inorganic film whereas Species E requires that the metal film is not present 

Between Species D and E
i) Species E requires that the first flattening layer is present in the recess of the first inorganic layer whereas Species D requires that the first flattening layer is not present in the recess of the first inorganic film

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 2, 10 and 11 are generic to Species A-E.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are mutually exclusive of each other and therefore would require the Examiner to search for multiple inventions which may require searching in different cpc sections, word searches (utilizing different search strategies) and/or features which may be applicable to one invention but not the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC K ASHBAHIAN/Examiner, Art Unit 2891